[J-108-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


ALISHA L. FORD,                             :   No. 13 WAP 2016
                                            :
                    Appellant               :   Appeal from the Order of the Superior
                                            :   Court entered December 30, 2015 at
                                            :   No. 1800 WDA 2014, affirming the
             v.                             :   Order of the Court of Common Pleas of
                                            :   Westmoreland County entered October
                                            :   17, 2014 at No. 3733 of 2013.
AMERICAN STATES INSURANCE                   :
COMPANY,                                    :   ARGUED: November 2, 2016
                                            :
                    Appellee                :


                                       OPINION


JUSTICE BAER                                    DECIDED: FEBRUARY 22, 2017
      Section 1731 of the Motor Vehicle Financial Responsibility Law (“MVFRL”)

governs underinsured motorist (“UIM”) and uninsured motorist coverage. 75 Pa.C.S.

§ 1731. Pertinent to this appeal, the MVFRL requires insurers to offer insureds UIM

coverage.1 Id. at § 1731(a). Insurers need to inform named insureds that they may

reject UIM coverage by signing a written rejection form contained in Subsection 1731(c)

of the MVFRL. Id. § 1731(c). Subsection 1731(c.1) of the MVFRL states that any UIM

coverage rejection form that does not “specifically comply” with Section 1731 of the

MVFRL is void and that, if an insurer fails to produce a valid UIM coverage rejection



1
  The MVFRL describes UIM coverage as follows: “Underinsured motorist coverage
shall provide protection for persons who suffer injury arising out of the maintenance or
use of a motor vehicle and are legally entitled to recover damages therefor from owners
or operators of underinsured motor vehicles.” 75 Pa.C.S. § 1731(c).
form, then UIM coverage shall be equal to the policy’s bodily injury liability limits. Id. at

§ 1731(c.1). We granted allowance of appeal in this matter to determine whether an

insurer’s UIM coverage rejection form does “specifically comply” with Section 1731 of

the MVFRL if the insurer’s form is not a verbatim reproduction of the statutory rejection

form found in Subsection 1731(c) of the MVFRL but, rather, differs from the statutory

form in an inconsequential manner. For the reasons that follow, we hold that a UIM

coverage rejection form specifically complies with Section 1731 of the MVFRL even if

the form contains de minimis deviations from the statutory form. Because the Superior

Court reached the proper result in this case, we affirm that court’s judgment.

       The facts underlying this matter are undisputed. Audrey Ford (“Mother”) is the

mother of Appellant Alisha Ford (“Appellant”).      Mother purchased a policy of motor

vehicle insurance from Appellee American States Insurance Company (“American

States”), insuring a 2000 Chevrolet Cavalier.       At all times relevant to this matter,

Appellant was an insured under Mother’s policy because she was a resident of Mother’s

household. Importantly, Mother signed a UIM coverage rejection form on August 10,

2011, and neither she nor Appellant paid premiums for UIM coverage.

       On March 19, 2013, Appellant was driving the 2000 Chevrolet Cavalier in Union

Township, Pennsylvania, when she collided with another vehicle. Appellant suffered

personal injuries as a result of the accident.           The driver of the other vehicle

(“Tortfeasor”) was responsible for the accident.         Tortfeasor’s automobile insurance

company paid Appellant the liability policy limit of $25,000. Appellant subsequently

sought UIM coverage from American States under Mother’s policy. However, because

Mother had signed a UIM coverage rejection form, American States refused to provide

UIM coverage to Appellant.

       On July 17, 2013, Appellant filed a complaint for declaratory judgment against

American States.     In her complaint, Appellant averred that, pursuant to Subsection


                                      [J-108-2016] - 2
1731(c) of MVFRL, a named insured may reject UIM coverage by signing the following

form:

               REJECTION OF UNDERINSURED MOTORIST PROTECTION

         By signing this waiver I am rejecting underinsured motorist coverage
         under this policy, for myself and all relatives residing in my household.
         Underinsured coverage protects me and relatives living in my household
         for losses and damages suffered if injury is caused by the negligence of a
         driver who does not have enough insurance to pay for all losses and
         damages. I knowingly and voluntarily reject this coverage.

75 Pa.C.S. § 1731(c).
         Appellant highlighted that Subsection 1731(c.1) of the MVRFL instructs an

insurer that its UIM coverage rejection form must “specifically comply” with Section 1731

of the MVFRL or the form is void. 75 Pa.C.S. § 1731(c.1).2 Appellant further noted that

the same subsection of the MVFRL requires an insurer to produce a valid UIM coverage

rejection form; otherwise, the insurer must provide UIM coverage equal to the policy’s

bodily injury liability limits. Id.



2
    Subsection 1731(c.1) of the MVFRL states, in full, as follows:

         (c.1) Form of waiver.--Insurers shall print the rejection forms required by
         subsections (b) and (c) on separate sheets in prominent type and location.
         The forms must be signed by the first named insured and dated to be
         valid. The signatures on the forms may be witnessed by an insurance
         agent or broker. Any rejection form that does not specifically comply with
         this section is void. If the insurer fails to produce a valid rejection form,
         uninsured or underinsured coverage, or both, as the case may be, under
         that policy shall be equal to the bodily injury liability limits. On policies in
         which either uninsured or underinsured coverage has been rejected, the
         policy renewals must contain notice in prominent type that the policy does
         not provide protection against damages caused by uninsured or
         underinsured motorists. Any person who executes a waiver under
         subsection (b) or (c) shall be precluded from claiming liability of any
         person based upon inadequate information.

75 Pa.C.S. § 1731 (emphasis added).


                                        [J-108-2016] - 3
       As Appellant noted in her complaint, the UIM coverage rejection form that Mother

signed and that American States relied upon when Appellant sought UIM benefits tracks

the statutory rejection form found in Subsection 1731(c) of the MVFRL, save for a few

minor deviations.     The form at issue in this case references “motorists” instead of

“motorist” in its title line and first sentence, and it injects the word “motorists” between

“Underinsured” and “coverage” in the second sentence. Thus, with the deviations from

the statutory language emphasized, it reads:

             REJECTION OF UNDERINSURED MOTORISTS PROTECTION

       By signing this waiver I am rejecting underinsured motorists coverage
       under this policy, for myself and all relatives residing in my household.
       Underinsured motorists coverage protects me and relatives living in my
       household for losses and damages suffered if injury is caused by the
       negligence of a driver who does not have enough insurance to pay for all
       losses and damages. I knowingly and voluntarily reject this coverage.

Appellant’s Complaint, 7/17/2013, Exhibit 3 (emphasis added).
       In her complaint, Appellant took the position that the UIM coverage rejection form

that Mother signed is void because it fails to “specifically comply” with the rejection form

contained in the MVFRL, due to the minor discrepancies between the statutory form and

the policy’s form. Accordingly, Appellant sought an order from the trial court declaring

that American States must provide her with UIM coverage equal to the bodily injury

liability limits of her Mother’s policy.

       The trial court eventually ordered the parties to file any stipulations of fact and

competing motions for summary judgment. The parties complied with the court’s order.

In support of her motion for summary judgment, Appellant reasserted the argument that

she presented in her complaint, contending that Subsection 1731(c.1) of the MVFRL

clearly and unambiguously requires a UIM rejection form to “specifically comply” with

Section 1731 of the MVFRL and that the form in question fails to do so; therefore, the




                                           [J-108-2016] - 4
form is void, and she is entitled to UIM coverage. Appellant supported her position by

citing to case law from this Court and the Superior Court.

      Regarding this Court’s precedent, Appellant cited Lewis v. Erie Insurance

Exchange, 793 A.2d 143 (Pa. 2002), specifically referring to a footnote where this Court

quoted the United States District Court for the Middle District of Pennsylvania which

stated, “Section 1731(c.1) imposes something akin to strict liability on insurers who do

not follow the legislature’s guidelines on the proper format for rejection forms . . . .”

Lewis, 793 A.2d at 153 n.14 (quoting Leymeister v. State Farm Mut. Auto. Ins. Co., 100
F. Supp. 2d 269, 272 (M.D. Pa. 2000)).

      As to Superior Court decisions, Appellant first referenced American International

Insurance Co. v. Vaxmonsky, 916 A.2d 1106 (Pa. Super. 2006).                 The insurer in

Vaxmonsky deleted from its UIM coverage rejection form the word “all” from the phrase

“all losses and damages.” See 75 Pa.C.S. § 1731(c) (stating, in the statutory rejection

form, that “[u]nderinsured motorists coverage protects me and relatives living in my

household for losses and damages suffered if injury is caused by the negligence of a

driver who does not have enough insurance to pay for all losses and damages”)

(emphasis added). The Vaxmonsky court concluded that the form was void, because

the court could not find that the insurer specifically complied with Subsection 1731(c.1)

of the MVFRL.3 Vaxmonsky, 916 A.2d at 1109. In so doing, the Vaxmonsky court

determined that, by omitting the word “all” from its UIM coverage rejection form, the

insurer improperly limited coverage and created ambiguity in its form. Id.



3
  For the sake of accuracy, we observe that the Vaxmonsky court, in what appears to be
a typographical error, mistakenly asserted that it could not find that the insurer
“specifically complied with Section 1738(c.1),” rather than Subsection 1731(c.1).
Vaxmonsky, 916 A.2d at 1109. Section 1738 of the MVFRL addresses the stacking of
UIM and uninsured coverage and does not contain a subsection (c.1). 75 Pa.C.S.
§ 1738.


                                    [J-108-2016] - 5
      Appellant next turned to the Superior Court’s opinion in Jones v. Unitrin Auto &

Home Insurance Co., 40 A.3d 125 (Pa. Super. 2012). The UIM coverage rejection form

in Jones tracked the statutory rejection form contained in Subsection 1731(c) of the

MVFRL. However, at the end of the body of the form, but before the date and signature

lines, the insurer added to its rejection form the following sentence: “By rejecting this

coverage, I am also signing the waiver on P. 13 rejecting stacked limits of underinsured

motorist coverage.” Jones, 40 A.3d at 128. The Jones court examined the additional

sentence in terms of its “proximal relationship” to the language that tracked Subsection

1731(c) and the required signature and date lines that were to follow this language. Id.

at 129-30. The Jones court ultimately held that “additions to the prescribed language,

and deviation from the proximal relationship of the components, of the UIM rejection

form required by 75 Pa.C.S.[ ] § 1731 fail to specifically comply with the statute and is

consequently void.” Id. at 131 (footnote omitted).

      In arguing that she was entitled to summary judgment, Appellant generally

maintained that the case law summarized above stands for the proposition that, to

“specifically comply” with Section 1731 of the MVFRL, an insurer’s UIM coverage

rejection form must be a “copy and paste,” verbatim reproduction of the statutory

rejection form found in Subsection 1731(c) of the MVFRL. See, e.g., Appellant’s Brief in

Support of Appellant’s Motion for Summary Judgment, 8/20/2014, at 9 (“The insurer

need only copy and paste a mere 72 words from section 1731, and if it fails to do this

simple task, the UIM limits will equal the limits on the policy.”).   Because the UIM

coverage rejection form at issue in this case does not exactly reflect the form contained

in the MVFRL, Appellant argued that the policy’s form is invalid.       Thus, Appellant

posited that she is entitled to a declaration that American States must provide her with

UIM coverage.




                                    [J-108-2016] - 6
       With respect to its motion for summary judgment, American States argued that its

UIM coverage rejection form is valid because it does “specifically comply” with Section

1731 of the MVFRL. In support of its position, American States turned to case law from

a court of common pleas and federal courts.

       American States initially relied upon a decision from the Court of Common Pleas

of Philadelphia County, Rosas-Ramirez v. Bristol West Insurance Co., 2013

Phila.Ct.Com.Pl. Lexis 450.      The insurer’s UIM coverage rejection form in Rosas-

Ramirez tracked the statutory form, except it added an “S” to the end of “MOTORIST” in

the title line of the form. The Rosas-Ramirez court concluded that the additional “S”

constituted a typographical error and that the insurer’s form was valid because it

specifically complied with Section 1731 of the MVFRL.

       An example of federal case law relied upon by American States is an opinion

from the United States Court of Appeals for the Third Circuit, Robinson v. Travelers

Indemnity Co., 520 Fed.Appx. 85 (3d Cir. 2013).           The rejection form at issue in

Robinson was exactly the same as the form in this case - it used “motorists” instead of

“motorist” in its title line and first sentence, and it injected the word “motorists” between

“Underinsured” and “coverage” in the second sentence.            The insured argued that,

because the insurer’s rejection form included the word “motorists,” the form was void as

it was noncompliant with the text of the statutory rejection form.

       In disagreeing with the insured, the Third Circuit observed that the MVFRL does

not define the phrase “specifically comply” and that courts have not been uniform in

their treatment of UIM coverage rejection forms that add language to the statutory form.

Robinson, 520 Fed.Appx. at 88. As to the specific circumstances in the case, the court

reasoned that the addition of the word “motorists” into the rejection form did not

introduce any ambiguity and, in fact, made the form consistent with the rest of the

MVFRL. Id. While the court opined that it is a better practice for insurance companies


                                      [J-108-2016] - 7
not to supplement the statutory language of the MVFRL’s rejection form, the court

nonetheless concluded that the insurer’s rejection form was valid because: it included

the entirety of the statutory text; the addition of the word “motorists” did not introduce

ambiguity into the form and did not alter the scope of the coverage; 4 and the form

indisputably did not contravene any party’s understanding of the intended coverage.5

       American States also argued that the cases cited by Appellant, such as

Vaxmonsky and Jones, are consistent with American States’ position that its rejection

form is valid. In this regard, American States posited that the invalid forms at issue in

Vaxmonsky and Jones injected ambiguity and invited confusion into the rejection forms;

whereas, the UIM coverage rejection form in question here did little more than add

clarity to the form.

       Based upon this case law and argument, American States insisted that its UIM

coverage rejection form specifically complies with Section 1731 of the MVFRL.

Accordingly, American States asked the trial court to enter an order granting its motion

for summary judgment and declaring that Appellant is not entitled to UIM coverage for

the March 2013 accident.

       The trial court entered an order denying Appellant’s motion for summary

judgment, granting American States’ motion for summary judgment, and declaring that

Appellant is not entitled to UIM coverage for the March 2013 accident.         The court


4
  When reaching its conclusion that the insurer’s rejection form specifically complied
with Section 1731 of the MVFRL, the Robinson court distinguished the Superior Court’s
decisions in Jones and Vaxmonsky, reasoning that neither of the concerns presented in
those cases (injecting ambiguity into the form and separating the statutory language
from the signature and date lines) were present. Robinson, 520 Fed.Appx. at 88-89.
5
  In Appellant’s brief in support of her motion for summary judgment, she argued that
the trial court should not rely upon Robinson in ruling on the parties’ motions for
summary judgment because Robinson is a non-binding federal case that, according to
Appellant, is inconsistent with Pennsylvania precedent such as Vaxmonsky and Jones.


                                    [J-108-2016] - 8
authored an opinion in support of its order. Therein, the court, like the Third Circuit in

Robinson, acknowledged that the MVFRL does not define “specifically comply” and that

courts have not been uniform in determining whether forms which add language to the

statutory rejection form “specifically comply” with Section 1731 of the MVFRL. The

court then examined the case law cited by both parties.

      In so doing, the trial court first considered the Superior Court’s decision in

Vaxmonsky, i.e., the case in which the court concluded that a UIM coverage rejection

form was void because it omitted “all” from the phase “all losses and damages,” creating

ambiguity in the form.    The trial court opined that the Vaxmonsky court’s analysis

suggests that the effect of an omitted or added word is a factor to consider when

determining whether a rejection form specifically complies with Section 1731 of the

MVFRL.

      Next, the trial court turned its attention to the Superior Court’s opinion in Jones,

i.e., the case in which the court deemed void a rejection form that added, between the

end of the form and the insurer’s signature and dateline, the following sentence: “By

rejecting this coverage, I am also signing the waiver on P. 13 rejecting stacked limits of

underinsured motorist coverage.”      The trial court observed that the Jones court’s

analysis focused upon the additional language’s “proximal relationship” to the statutory

language of Subsection 1731(c) of the MVFRL.

      In addition, the trial court found persuasive the Third Circuit’s opinion in

Robinson, which, as detailed above, involved a UIM coverage rejection form that mirrors

the form at issue in this case. Indeed, in finding American States’ form to be valid, the

trial court essentially modeled its holding after the Third Circuit’s holding in Robinson.

More specifically, the court observed that the rejection form in the case sub judice

contains only one additional word - “motorists.”       The court opined that this term is

directly related to the rejection of UIM coverage and eliminates, rather than


                                    [J-108-2016] - 9
exacerbates, any perceived ambiguity. The trial court noted that the form did not alter

the “proximal relationship” between the language of the statutory rejection form and the

mandated date and signature lines.      The court, therefore, concluded that the addition

of “motorists” to the form’s second sentence did not inject any ambiguity into the form.

      Lastly, the court highlighted that there is no evidence which suggests that Mother

was confused by the addition of the word “motorists” into the rejection form. In this

regard, the court observed that Mother’s policy clearly and unambiguously states that

she rejected UIM coverage.      See Appellant’s Complaint, 7/17/2013, Exhibit 1, at 1

(listing the declarations of Mother’s policy and stating, inter alia, that “Uninsured

Motorists and/or Underinsured Motorists has been REJECTED”) (emphasis in original).

Thus, the court determined that Mother knowingly and voluntarily rejected UIM

coverage by signing the UIM coverage rejection form and that she now is seeking to

recover a benefit for which she never bargained nor paid.

      On appeal to the Superior Court, Appellant argued that the trial court erred by

determining that the UIM coverage rejection form specifically complied with Section

1731 of the MVFRL, given that the form inserted additional language into the statutory

rejection form. In an unpublished memorandum, the Superior Court affirmed the trial

court’s order by adopting the trial court’s opinion. Ford v. Am. States Ins. Co., 135 A.3d
670 (Pa. Super. 2015) (unpublished memorandum).

      Appellant subsequently filed in this Court a petition for allowance of appeal,

which the Court granted to consider the question that follows:

      Did the Superior Court err in affirming the summary judgment order and
      holding that the insurer’s underinsured motorist coverage rejection form
      “specifically complies” with Subsection 1731(c) of the Motor Vehicle
      Financial Responsibility Law, 75 Pa.C.S. § 1731(c)?
Ford v. Am. States Ins. Co., 137 A.3d 573 (Pa. 2016).




                                    [J-108-2016] - 10
       It is unnecessary to explain the parties’ arguments in detail, as they both present

this Court with the same substantive arguments that they put forward in the trial court in

support of their motions for summary judgment and, again, before the Superior Court.

In short, Appellant insists that the Court should interpret Subsection 1731(c.1) of the

MVFRL to require insurers to produce UIM coverage rejection forms that are verbatim

reproductions of the statutory form. In Appellant’s view, to hold otherwise would thwart

the General Assembly’s intent in promulgating the subsection. Indeed, according to

Appellant, even if equity dictates that an imperfect form should be upheld as valid, the

MVFRL nonetheless mandates that the imperfect form is void. Appellant suggests that,

if an insured wishes to waive UIM coverage, then the insurer must print the statutory

rejection form and have the insured sign it. See 75 Pa.C.S. § 1731(c.1) (providing that

“[i]nsurers shall print the rejection forms required by subsections (b) and (c) on separate

sheets in prominent type and location”).

       Stated succinctly, American States relies on the case law discussed above and

takes the position that an insurer’s UIM coverage rejection form specifically complies

with Section 1731 of the MVFRL if the insurer’s form simply adds minor word deviations

that do not create ambiguity, alter the scope of coverage, or contravene the insured’s

understanding of the coverage that she is rejecting. In American States’ view, the lower

courts correctly concluded that its form specifically complies with the statute, as the

form’s altered language does not modify the substance of the statutory rejection form.

       We begin our analysis by recognizing the well-settled principles that govern

summary judgment.      If a party moves for summary judgment, a court may enter

judgment only when there is no genuine issue of any material fact regarding a

necessary element of the cause of action or defense that could be established by

additional discovery. Fine v. Checcio, 870 A.2d 850, 857 (Pa. 2005). A motion for

summary judgment is based on an evidentiary record that entitles the moving party to a


                                    [J-108-2016] - 11
judgment as a matter of law.        In considering the merits of a motion for summary

judgment, a court views the record in the light most favorable to the non-moving party,

and the court should resolve all doubts as to the existence of a genuine issue of

material fact against the moving party. Lastly, a court may grant summary judgment

only when the right to such a judgment is clear and free from doubt. Id. An appellate

court may reverse an order granting a motion for summary judgment if there has been

an abuse of discretion. Id. n. 3.

       In order to answer the question presented in this appeal, the Court must interpret

the MVFRL.      This Court’s interpretation of all statutes is guided by the Statutory

Construction Act, 1 Pa.C.S. §§ 1501-1991. Pursuant to the Statutory Construction Act,

the object of all statutory construction is to ascertain and effectuate the General

Assembly’s intention. 1 Pa.C.S. § 1921(a). When the words of a statute are clear and

free from ambiguity, the letter of the statute is not to be disregarded under the pretext of

pursuing its spirit. 1 Pa.C.S. § 1921(b). Further, we observe that issues of statutory

interpretation present this Court with questions of law; accordingly, the Court’s standard

of review is de novo, and its scope of review is plenary.         Pennsylvania Pub. Util.

Comm’n v. Andrew Seder/The Times Leader, 139 A.3d 165, 172 (Pa. 2016).

       Section 1731 of the MVFRL governs underinsured and uninsured motorist

coverage. 75 Pa.C.S. § 1731. The MVFRL explains that UIM coverage must “provide

protection for persons who suffer injury arising out of the maintenance or use of a motor

vehicle and are legally entitled to recover damages therefor from owners or operators of

underinsured motor vehicles.” Id. at § 1731(c). The MVFRL mandates that insurers

offer to insureds UIM coverage; however, the purchase of UIM coverage is optional. Id.

at § 1731(a).

       As set forth above, the MVFRL further instructs that insurers must inform

insureds that they may reject UIM coverage by signing the following rejection form:


                                     [J-108-2016] - 12
             REJECTION OF UNDERINSURED MOTORIST PROTECTION

       By signing this waiver I am rejecting underinsured motorist coverage
       under this policy, for myself and all relatives residing in my household.
       Underinsured coverage protects me and relatives living in my household
       for losses and damages suffered if injury is caused by the negligence of a
       driver who does not have enough insurance to pay for all losses and
       damages. I knowingly and voluntarily reject this coverage.

Id. at § 1731(c).
       Subsection 1731(c.1) of the MVFRL is central to the issue presented in this

appeal. Most importantly, that subsection provides, “Any rejection form that does not

specifically comply with this section is void.        If the insurer fails to produce a valid

rejection form, uninsured or underinsured coverage, or both, as the case may be, under

that policy shall be equal to the bodily injury liability limits.” Id. at § 1731(c.1).

       The focus of this appeal is on determining what the General Assembly intended

when it stated, “Any rejection form that does not specifically comply with this section is

void.” Id. at § 1731(c). We acknowledge that there is surface appeal to Appellant’s

argument that insurers’ UIM rejection forms must exactly reflect the statutory rejection

form to comply with Section 1731 of the MVFRL. See, e.g., id. at § 1731(c.1) (providing

that “[i]nsurers shall print the rejection forms required by subsections (b) and (c) on

separate sheets in prominent type and location”).           However, contrary to Appellant’s

position, the General Assembly simply did not mandate that UIM coverage rejection

forms must be verbatim reproductions of the statutory rejection form found in

Subsection 1731(c) of the MVFRL. Rather, the General Assembly adopted language

which requires UIM rejection forms to “specifically comply” with “this section,” i.e.,

Section 1731 of the MVFRL, as juxtaposed to mandating that the form verbatim follow

the statutory rejection form.      Id. at § 1731(c.1).     In other words, an insurer’s UIM

coverage rejection form is valid so long as the form specifically complies with Section

1731 of the MVFRL.


                                       [J-108-2016] - 13
       A review of the various subsections of Section 1731 of the MVFRL makes

obvious the General Assembly’s intent in promulgating the section. Specifically, Section

1731 of the MVFRL clearly and unambiguously expresses the General Assembly’s

intention to require an insurer to offer to an insured the option of purchasing UIM

coverage and to make certain that, if an insured decides to reject UIM coverage, the

insured does so by signing a rejection form that explains what coverage the insured is

waiving as a result of her decision.

       It is indisputable that, if an insured waives UIM coverage by signing a verbatim

reproduction of the rejection form contained in Subsection 1731(c) of the MVFRL, the

General Assembly’s objectives are fulfilled, as a signature on that form evinces that the

insurer offered the insured UIM coverage and the insured opted out of that coverage.

For this reason, it is ill-advised for an insurer to present an insured with a UIM coverage

rejection form that changes the statutory form in any way.

       However, when a UIM rejection form differs from the statutory form in an

inconsequential manner, the form will be construed to specifically comply with Section

1731 of the MVFRL. Unlike the forms at issue in Vaxmonsky and Jones, such a form

does not modify coverage or inject ambiguity into the statutory form, and an insured’s

signature on the slightly altered form demonstrates that the insurer offered UIM

coverage to the insured and that the insured understood what she was doing when she

declined that coverage.     Accordingly, we hold that a UIM coverage rejection form

specifically complies with Section 1731 of the MVFRL even if the form contains de

minimis deviations from the statutory rejection form found at 75 Pa.C.S. § 1731(c).6

6
        The Dissent expresses the view that this Opinion ignores the rules of statutory
construction by misinterpreting Subsection 1731(c.1) as allowing insurers to utilize UIM
rejection forms that “substantially comply” with the statutory rejection form, rather than
construing Subsection 1731(c.1) consistent with its plain language, which according to
the Dissent, mandates that UIM rejection forms are void if they differ in any manner
whatsoever from the statutory rejection form. In the words of the Dissent, this Opinion
(continued…)

                                       [J-108-2016] - 14
Consequently, the trial court correctly entered an order granting summary judgment in

favor of American States and declaring that Appellant is not entitled to UIM coverage,

and the Superior Court properly entered a judgment affirming the trial court’s order.

We, therefore, affirm the judgment of the Superior Court.


      Chief Justice Saylor and Justices Dougherty, Wecht and Mundy join the opinion.

      Justice Donohue files a dissenting opinion in which Justice Todd joins.




(…continued)
“opts for a ‘close is good enough’ approach,” permitting insurers to “use any form that
adequately conveys the substance of the statutorily prescribed forms.” Dissenting
Opinion at 4.
         We believe that the views expressed herein and in the Dissent represent a good
faith difference of opinion. However, we respectfully suggest that it is the Dissent which
declines to apply the statutory language analyzed herein. In its final paragraph, the
Dissent concludes, “[T]he express language of Section 1731 prohibits any changes to
the legislatively drafted forms set forth in subsections (b) and (c).” Id. at 7. As amply
demonstrated both here and in the Dissent, this is simply not so. The Legislature
directed that rejection forms “specifically comply” with this statute. If the Legislature
wanted to provide that UIM forms used by insurers must be “verbatim,” then it certainly
could have said so. Instead, the Legislature requires UIM rejection forms to specifically
comply with the statutory rejection form, and consistent with this requirement, we
conclude that specific compliance allows for forms that contain de minimis,
inconsequential deviations from the statutory rejection form, i.e., typos, such as here,
where the UIM rejection form merely references “motorists” instead of “motorist” in its
title line and first sentence and injects the word “motorists” between “Underinsured” and
“coverage” in the second sentence. It is not our view that the statute should be broadly
construed to permit the use of “any form that adequately conveys the substance of the
statutorily prescribed forms.” Dissenting Opinion at 4.




                                    [J-108-2016] - 15